NCOStay
(Rev. 08/06/2018)




         This document has been electronically entered in the records of the United
         States Bankruptcy Court for the Southern District of Ohio.


         IT IS SO ORDERED.



         Dated: April 10, 2019



         ________________________________________________________________


                                UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF OHIO
                                     WESTERN     DIVISION


In re: Christine B. Parry                                    Case No.: 19-10765

                                                             Chapter: 13
         Debtor(s)
                                                             Judge: Jeffery P. Hopkins

                           ORDER DENYING MOTION FOR RELIEF
                FROM AUTOMATIC STAY AND/OR CODEBTOR STAY (DOC. NO. 15 )
                      DUE TO NONCOMPLIANCE WITH CODE AND/OR RULES

The above-referenced Motion for Relief from Automatic Stay and/or Codebtor Stay (hereinafter, the
“Motion”) does not comply with the United States Bankruptcy Code and/or the Federal/Local Rules of
Bankruptcy Procedure as noted below:


      The certificate of service does not show service upon the required parties, or reflects service upon an
      incorrect party, as indicated below. (LBR 9013-3(b) provides that unless the court orders otherwise or
      unless specifically limited or expanded by a Rule or Local Rule, every filing, application, motion, or
      other paper or document filed, other than a proof of claim, shall be served on the debtor, the debtor's
      case attorney, the trustee, the United States Trustee, each committee appointed pursuant to the Code or
      in a Chapter 11 case without a committee, the 20 largest unsecured creditors, upon any party directly
      affected by the relief sought, and upon any party who requests notice. Additionally, LBR 4001-1(a)(5)
      requires the movant to serve any applicable codebtor when relief is sought from the codebtor stay, and
      all holders of liens or encumbrances known to the movant or scheduled by the debtor(s).)



                                                  Page 1 of 2
NCOStay
(Rev. 08/06/2018)


           Incorrect Trustee


        It is ORDERED that if (1) a filing deadline applies to the document that is the subject of this order, (2)
the document was filed within that deadline, but such deadline had expired on the date this order was entered
or will expire within 10 days from the date of entry of this order and (3) the Federal Rules of Bankruptcy
Procedure do not preclude an enlargement of the deadline for filing the document, then the party filing the
document shall have 10 calendar days from the date of entry of this order to file a motion which corrects the
deficiencies described above. If the time period for filing the document has not already expired, but instead
will expire on a date that is later than 10 days after the date of entry of the order, then the party will have until
such date to file a motion which corrects the deficiencies.

         The Motion for Relief from Stay is DENIED without prejudice.

         IT IS SO ORDERED.
Copies To:
Default List




                                                        ###




                                                     Page 2 of 2
